Citation Nr: 0212365	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-22 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant timely appealed from a denial of a 
petition to reopen a claim for entitlement to service 
connection for the cause of death of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1971.  The veteran died in June 1984.  The appellant is the 
veteran's spouse.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  

A videoconference hearing was held in May 2002 before the 
undersigned member of the Board. 38 U.S.C.A. § 7107(c), (e) 
(West Supp. 2002).

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

In May 2002, the appellant submitted evidence to the Board, 
which includes a September 2000 private medical statement 
regarding the cause of the veteran's death.  As it appears 
that the appellant is seeking to reopen her previously denied 
claim for entitlement to service connection for the cause of 
the veteran's death, this matter is referred to the RO for 
the appropriate action.




FINDINGS OF FACT

1.  On October 7, 1999, the RO mailed notice of a September 
1999 rating decision in which the RO denied the appellant's 
petition to reopen the previously denied claim of entitlement 
to service connection for the cause of the veteran's death.

2.  The appellant did not file a notice of disagreement with 
the denial of the petition to reopen within one year of the 
October 7, 1999, notice of its denial.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement 
from the September 1999 rating decision which denied a 
petition to reopen the claim for entitlement to service 
connection for the cause of the veteran's death, and the 
Board lacks jurisdiction to review that rating decision.  38 
U.S.C.A. §§ 7105(a), (b), (c) and 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The issue on appeal turns on whether the appellant filed a 
timely notice of disagreement as to the September 1999 rating 
decision.  The claims file contains all of the evidence with 
regard to the issuance of the decision and the appellant's 
submission of a notice of disagreement.  The appellant has 
had the opportunity to testify and submit argument and she 
has not identified any additional evidence pertinent to the 
issue.

The VCAA provides the VA's duty to notify and to assist 
claimants for VA benefits in most cases, with some 
exceptions.  In this case, there is no duty imposed by the 
VCAA that is pertinent to this claim.  Resolution turns on 
the application of the law to the established facts of the 
case.  There is no evidence to be developed, and therefore no 
duty to inform the appellant of information or evidence 
necessary to substantiate the claim or of respective 
responsibilities in producing evidence.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
told of the requirements for filing a timely NOD and the 
effect of failure to file a timely NOD.  She has been 
accorded a hearing to make argument in her appeal.  There are 
no other requirements of notice or assistance imposed by the 
VCAA and its implementing regulations that would be 
applicable in this case.  The appellant is not prejudiced by 
the Board's consideration of this case on the merits.  Cf. 
Bernard v. Brown, 4 Vet. App. 394 (1993).  Any failure to 
notify her of the provisions of the VCAA is, at worst, no 
more than harmless error.


2.  Timeliness of appeal

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2001).  A claimant for VA benefits has one year 
from the date VA mails notice of an initial determination of 
a claim to file an notice of disagreement.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2001).  If a 
notice of disagreement is not filed within the time 
prescribed, the action or determination shall become final, 
and the claim will not thereafter be reopened or allowed.  38 
U.S.C.A. § 7105(c) (West 1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

By rating action in September 1999, the RO denied the 
appellant's petition to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange.  The 
appellant was notified of that decision and of her appellate 
rights by letter dated October 7, 1999.  

In September 2000, the appellant submitted a statement 
requesting an extension on a hearing before the Board on her 
claim.  She did not indicate her disagreement with the 
September 1999 rating decision in that statement.

On October 12, 2000, the appellant sent a notice of 
disagreement concerning her claim to the RO by facsimile.  
She noted that she had written a letter the previous month 
requesting an extension on her appeal date that was forwarded 
through her congressman's office.  She noted that she had 
received a reply from the RO dated October 4, 2000 indicating 
that she had to file her appeal by October 7, 2000.  She 
indicated that since she did not receive that letter until 
October 7, she was now sending her notice of disagreement 
concerning her claim.

In May 2002, the appellant testified that she was misled by 
an employee of her congressman with respect to filing of an 
extension of time to file a notice of disagreement in the 
case.  She indicated that an employee of the congressman had 
told her he would request an extension of time to file a 
notice of disagreement but that such request was not made.  
She also testified that she had surgery in June 1999 and was 
hospitalized for several days thereafter.  

In the present case, a rating decision was rendered in 
September 1999 denying the petition to reopen the previously 
denied claim for entitlement to service connection for the 
cause of the veteran's death due to exposure to Agent Orange.  
The appellant was notified of this decision by letter dated 
October 7, 1999.  She was also informed of her right to 
appeal and supplied with a VA Form 4107.  A review of the 
claims folder does not show that a notice of disagreement was 
filed within one year of notification of the denial of his 
claim as required under 38 C.F.R. § 20.302 (a) (2001).  On 
the contrary, the first correspondence of any type submitted 
by the appellant subsequent to the September 1999 rating 
action is the statement received on September 22, 2000.  In 
that statement, the appellant did not disagree with a rating 
decision or express a desire to appeal.  She requested an 
extension on a hearing before the board.  However, she did 
not have a hearing scheduled at that time, either before the 
Board or before the RO.  

She did express disagreement in the statement received by 
facsimile on October 12, 2000.  That disagreement was beyond 
the one-year period in which an appeal must be initiated.  38 
U.S.C.A. § 7105(b) (West 1991).  The law does not provide for 
requests for extension of time to file a notice of 
disagreement.  (Alternatively, the law does provide for 
extensions of time to file a substantive appeal.  See 38 
U.S.C.A. § 7105(d)(3).)

The NOD from the September 1999 rating action is untimely. 
The regulations pertaining to the appellate procedure are 
clear.  The appellant was informed of the denial of her claim 
for service connection for the cause of the veteran's death 
by letter dated October 7, 1999.  The appellant, therefore, 
had the duty of filing a Notice of Disagreement with the 
decision on or before October 7, 2000.  The evidence does not 
show that the appellant complied with this requirement.  
Additionally, the Board cannot find a legal basis, either in 
statute or regulation, that would render the appellant's 
claim valid.  The appellant testified that she had surgery in 
approximately June 1999 and was hospitalized for several 
days.  This hospitalization can not serve as a basis to 
excuse the late filing of the notice of disagreement because 
there is no provision allowing for an extension of time to 
file a notice of disagreement, and the surgery, at any rate, 
was before the adverse rating determination. 

The appellant also testified that an employee of her 
congressman's office misled her to believe that a request for 
an extension to file a notice of disagreement had been made 
to the RO on her behalf.  This reliance is unfortunate, but 
is not a basis for finding that the notice of disagreement 
was timely filed.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (holding that because the payment of government 
benefits must be authorized by statute, the fact that a 
claimant may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits).

When the appellant did not file a notice of disagreement 
within one year of the October 7, 1999 notice of the denial 
of her claim, the appellant lost her opportunity to appeal 
from the September 1999 denial of the petition to reopen the 
claim for service connection for the cause of the veteran's 
death.  As a matter of law, without a timely notice of 
disagreement, an appeal cannot be perfected.  38 C.F.R. 
§ 20.200 (2001).



ORDER

The appellant having failed to file a timely notice of 
disagreement with a September 1999 rating decision, the 
appeal is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

